ON REHEARING.
LECHE, J.
Omitting numerous irrelevant details and conclusions of fact and of law, the pertinent facts alleged in plaintiffs’ petition are substantially as follows:
James Todd died in the Parish of St. Tammany in the year 1913, leaving several children, all of whom were then minors. He was married but individually owned at the time of his death, some lands situated in the parish where he died. The widow of Todd who was the mother of his children and only heirs, was regularly appointed and qualified as administratrix of the succession. She subsequently prayed for and obtained an order to sell the property of the succession for the purpose of paying debts. The property was accordingly sold and bought by John A. Todd on January 17, 1914. The defendant Marrero Chanove bought the property from John A. Todd and he is presently being sued for the recovery of the property by the plaintiffs who claim to be the forced heirs of James Todd. The title of Chanove is claimed to be null and void for the reasons: 1. That there were no debts due by Todd when he died, and therefore there was no necessity for the appointment of an administrator; 2. That there were no debts due by the succession and therefore no necessity for the sale of the property; 3. That no tutor had been appointed to the minors and therefore that the minors are not bound by any of the proceedings had in the settlement of the succession.
The petition contains numerous charges of fraud which the plaintiffs make against their mother, who was administratrix of the succession and against John A. Todd, their uncle. There is no fraud charged against Chanove, the defendant, though petitioners do say that he might have discovered these fraudulent acts by an examination of the record and proceedings had in the succession of James Todd, No. 2083 of the docket of the 26th Judicial District Court for the Parish of St. Tammany.
Defendant filed various exceptions to plaintiffs’ demand, only one of which, in our opinion, it is necessary to discuss as we believe that it finally disposes of the case. That exception is one of no cause of action for the reason that on the face of the petition, plaintiffs’ demand is prescribed by the prescription of five years as provided in Art. C. C. 3543.
The sale was made on January 17, 1914, and the present suit was brought on March 1, 1928, over fourteen years after the sale was made.
*37The cited article of the C. C. provides that “all informalities connected with or growing out of any public sale, made by any person authorized to sell at public auction, 'shall be prescribed against by those claiming under such sale, after the lapse of five years from the time of making it, whether against minors, married women or interdicted persons.”
The sale which plaintiffs attack, is a judicial sale. Succession of Blumberg, 148 La. 1030, 88 So. 297. The order authorizing and directing the sale, was issued by a Court of competent jurisdiction, in fact the only Court that could legally grant such an order. C. P. Art. 929.
The purchaser at a sale made at public auction under an order made by a judge having jurisdiction of the succession, is not bound to look beyond such decree in order to ascertain its necessity. Webb vs. Keller, 39 La. Ann. 56, 1 So. 423; Succession of Thomas, 114 La. 697, 38 So. 519.
Minor heirs alleging that the succession owed no debts, that an administration was unnecessary, that they were unrepresented and that the property was sold without the consent of a family meeting, will not authorize the annulment of a sale ordered by a Court of competent jurisdiction, in order to pay debts. Granger vs. Hebert, 121 La. 1046, 46 So. 1012; Thibodeaux vs. Barrow, 129 La. 395, 56 So. 339. An order of sale to pay debts is not invalid because obtained less than thirty days after the appointment of an administrator. Thibodeaux vs. Barrow, 129 La. 396, 56 So. 339.
Believing then, from the authorities here quoted, that the plea of no cause of action should be maintained on the ground that plaintiffs’ demand is prescribed on the face of their petition, it is now ordered that our former decree be set aside and that the judgment of the District Court be affirmed.